In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Mega, J.), dated October 14, 2004, which denied their motion to compel the defendant New York City Transit Authority to produce an additional witness for deposition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion to compel the New York City Transit Authority to produce an additional witness for deposition since the plaintiffs failed to make a detailed showing of the necessity for taking further depositions (see Romero v Korn, 236 AD2d 598 [1997]; Defina v Brooklyn Union Gas Co., 217 AD2d 681, 682 [1995]; Colicchio v City of New York, 181 AD2d 528, 529 [1992]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.